           Case 1:20-cv-04549-RA Document 10 Filed 08/21/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                     DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/21/2020


 LEONARD GILROY-SOLANO,

                            Petitioner,
                                                              No. 20-CV-4549 (RA)
                       v.
                                                                     ORDER
 WELLS FARGO CLEARING SERVICES,
 LLC, doing business as WELLS FARGO
 ADVISORS, LLC,

                            Respondent.


 RONNIE ABRAMS, United States District Judge:

         On June 22, 2020, the Court issued an Order directing Petitioner to file and serve any

 additional materials with which he intends to support his petition for vacating the arbitration

 award by July 10, 2020. Dkt. 7. The Order provided that Respondent’s opposition was due on

 July 31, 2020 and Petitioners’ reply, if any, was due on August 7, 2020. Id. The Order directed

 Petitioner to serve a copy thereof on Respondent. Id. On August 14, 2020, Petitioner filed an

 executed waiver of the service of the summons in this action, Dkt. 9, but he has not filed proof of

 service of the Court’s June 22, 2020 Order. Plaintiff shall file proof of service of the Court’s

 June 22, 2020 Order, in addition to this Order, no later than August 28, 2020. Respondent’s

 deadline to oppose the petition is hereby extended to September 18, 2020, and Petitioners’

 deadline to reply in support of the Petition is hereby extended to September 25, 2020.

 SO ORDERED.

Dated:    August 21, 2020
          New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
